Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1A (Escherichia species and Gemella species (Claims 1-22)) and Species 2B (probiotic (Claims 13-18)), without traverse in the reply filed on 26 July 2022 are acknowledged.  
Claims 1-12 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 2A, there being no allowable generic or linking claim. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 02 June 2022, filed on 26 July 2022.

Status of Claims
Claims 1-12 and 19-22 show incorrect status identifiers. Applicant is reminded that claims 1-12 and 19-22 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714 (II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 


Claims 1-22 are pending.
Claims 1-12 and 19-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species. Election was made without traverse in the reply filed on 26 July 2022 to the Restriction/Election Office Action mailed 02 June 2022.
Claims 13-18 are rejected.
	Claims 13 and 15 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/840,867, 04/30/2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 13-18 have the effective filing date of 30 April 2019.

It is noted that Applicant’s claim to Domestic Priority as listed on the most recent copy of the Filing Receipt (i.e., 17 September 2020) is incorrect. The application to which Applicant claims benefit is not 62/840,667, as listed on the Filing Receipt, but 62/840,867, as listed on the Applicant Data Sheet (ADS) filed 24 April 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
Replacement drawings were received on 17 August 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

The abstract of the disclosure is objected to because it recites a phrase which can be implied (MPEP 608.01 (b)(I)(C)).
The abstract, line 1, reads: “This document relates to methods and materials…”, which is language which can be implied.
MPEP 608.01 (b)(I)(C) states, in part:  “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, ‘This disclosure concerns’, ‘The disclosure defined by this invention’, ‘This disclosure describes’ etc.”
In addition, the line number “5” should be deleted from the abstract.

Appropriate correction is required.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:

(1) Claim 13, line 1, recites: “A method for treating a mammal having a FGID,…”
Claim 15, line 1, recites: “…, said FGID is IBS.”

However, because it is not stated in the claim itself what the acronyms ‘FGID’ and ‘IBS’ stand for, the claims may be misinterpreted, as read strictly within the context of the claimed subject matter.
The specification recites: “…a mammal having a functional gastrointestinal disorder (FGID) such as irritable bowel syndrome (IBS)” (specification filed 15 Sept. 2020, pg. 1, lines 8-10). 
Therefore, ‘FGID’ will be interpreted to mean ‘functional gastrointestinal disorder’ and ‘IBS’ will be interpreted to mean ‘irritable bowel syndrome’.  However, in order to avoid misinterpretation of these acronyms, the full name for which each abbreviation stands should be incorporated into the claim text at the first recitation of each of ‘FGID’ and ‘IBS' (preferably, the full name followed by the abbreviation in parenthesis).

(2) Claim 13, line 6, recites: “…comprising a reduced level of two or more microbes…”, which should read: “…comprising reduced levels of two or more microbes…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Patent Subject Matter Eligibility Guidance as presented in MPEP 2106. The instant claims are drawn to a method for treating a mammal having a functional gastrointestinal disorder (FGID). As such, the instant claims are drawn to a process, which is a statutory category of invention (STEP 1: YES).

The claimed subject matter recites a method which comprises identifying the mammal as having a small intestinal microbiome comprising two or more microbes selected from the group consisting of Anaeroglobus species, Erwinia species, Escherichia species, Staphylococcus species, Scardovia species, Bifidobacterium species, Lactobacillus species, Olsenella species, Slackia species, and Shuttleworthia species; and comprising a reduced level of two or more microbes selected from the group consisting of Lachnoanaerobaculum species, Prevotella species, Leptotrichia species, Catonella species, Gemella species, Neisseria species, Haemophilus species, and Streptococcus species. 
Claims 13-18 describe a method for treating a mammal having a(n) FGID, wherein the mammal is determined by identifying its small intestinal microbiome as having populations of specific genera of microbes/bacteria, as cited above, as in claim 13. 
The identifying step is considered to be a mental step based on the analysis of data that are acquired by analyzing the small intestinal microbiome of said mammal for the presence of specific representatives of the bacterial genera cited in the claims. That is, the step is an abstract idea which is related to data gathering and critical thinking (or mental) steps (MPEP 2106.05 (I)(A)). As such, the instant claims recite an abstract idea (STEP 2A, PRONG ONE: YES).

The claimed subject matter describes the step of administering a probiotic to said mammal, which is a human. However, it is not clear how this step relates to the abstract idea; i.e., the identifying step. In other words, it is not clear how performing the identifying step directs or informs the administering step. In addition, the step describes a general treatment and not one that is ‘particular’; i.e., is specifically identified so that it does not encompass all applications of the judicial exception, and so that it integrates the mental analysis step into a practical application (MPEP 2106 (d)(2) and (a)). Rather, the step of administering a probiotic to the mammal recites mere instructions to apply the judicial exception, in that the limitation fails to recite, for example, details of how a solution to the problem is accomplished (MPEP 2016.05 (f) and (1)). The description of ‘particularity’ is critical with regard to the probiotic treatment of irritable bowel syndrome (IBS) as a functional gastrointestinal disease (FGID), because Zhang et al. ((2022) Front. Cell. Infect. Microbiol. 12: 1-15 (provided here)) teaches that studies regarding the treatment of IBS with probiotics have not yet yielded consistent results, and the best probiotics have not yet been confirmed (pg. 1, Background). Therefore, the step of administering a probiotic to said mammal does not integrate the judicial exception into a practical application.
In addition, the claimed subject matter describes the identifying step as comprising a substep of obtaining a sample from said mammal, which is considered to be insignificant extra-solution activity as mere data gathering (e.g., akin to determining the level of a biomarker in blood) (MPEP 2106.05 (g) and (3)). Therefore, the substep of obtaining a sample from said mammal does not integrate the judicial exception into a practical application (STEP 2A, PRONG TWO: NO).

Limitations that the courts have found not to be enough to qualify as ‘significantly more’ include: Simply appending well-understood, routine, conventional activities, known in the industry, specified at a high level of generality, to the judicial exception, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984; a claim to an abstract idea requiring no more than a generic computer to perform the generic computer functions (e.g., a system comprising a computer to execute a mathematical calculation and conclusory determination; and/or adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea…so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (MPEP 2106.05 (I)(A)). Also note, Ex parte Patrick Shawn Beaty (Bd. App. 2017-005963)(09/12/2018).
The claimed subject matter describes two steps as addressed above: an identifying step and an administering step. The identifying step comprises a substep of obtaining a sample from said mammal, which is considered to be insignificant extra-solution activity as mere data gathering (MPEP 2106.05 (g) and (3)). In addition, the substep of obtaining a sample from said mammal is also considered to be a laboratory protocol that is well-understood, routine and conventional activity to one of ordinary skill in the art of disease treatment and diagnostic therapeutics (MPEP 2016.05 (d) and (II)). The sample is a fecal sample or a duodenal aspirate sample. It is not evident that the type of sample adds significantly more to the sample obtaining step.
The administering step provides nothing more than a general instruction to administer a probiotic to said mammal. That is, the step of administering a probiotic to said mammal recites mere instructions to apply the judicial exception, in that the limitation fails to recite, for example, details of how a solution to the problem is accomplished (MPEP 2016.05 (f) and (1)). The probiotic is selected from a group of bacterial species belonging to various bacterial genera, as cited in claim 18. It is not evident that the any of the bacterial species recited in the Markush group of claim 18 adds significantly more to the administering step. 
Therefore, there is nothing inventive about any claim details, individually or in combination, that are not themselves in the realm of an abstract idea and well-understood, routine and conventional laboratory protocols. Therefore, the claims do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception (STEP 2B: NO).
In summary, the claimed subject matter is not integrated into a practical application, and, as individual elements and as a combination of elements, does not recite ‘significantly more’ than the judicial exception.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. §103 as being unpatentable over Borody (International Patent Application Publication No. WO 2018/071534 A1) in view of Westin et al. (U.S. Patent Application Publication No. 2016/0139148 A1), Casen et al. ((2015) Aliment. Pharmacol. Ther. 42: 71-83), and Han et al. (International Patent Application Publication No. WO 2019/067087 A1; Date of Pub.: 04 April 2019).

Borody addresses some of the limitations of claims 13 and 16, and the limitations of claims 14, 15, 17 and 18.
Regarding claims 13, 14, 15 and 16, Borody shows pharmaceutical compositions and methods suitable for treating gastrointestinal (GI) disorders, such as irritable bowel syndrome (pg. 1, para. [0002] [Claim 13- A method for treating a mammal having a FGID] [Claim 15- said FGID is IBS]).
In one aspect, the described disclosure provides a method for treating irritable bowel syndrome (IBS) in a subject in need thereof, where the method comprises administering to the subject a pharmaceutically active dose of a therapeutic composition comprising or derived from live non-pathogenic fecal bacteria or a sterile fecal filtrate (pg. 2, para. [0008]). If symptoms are due to abnormal gut flora or bacteria overgrowth, treatment can include probiotics (pg. 7, para. [0044]). The term ‘subject’ refers to any animal subject including humans, laboratory animals (e.g., primates, rats, mice), livestock (e.g., cows, sheep, goats, pigs, turkeys, chickens), and household pets (e.g., dogs, cats, rodents, etc.) (pg. 6, para. [0035] [Claim 13- administering a probiotic to said mammal] [Claim 14- said mammal is a human]).
	Further regarding claim 16 and regarding claim 17, a non-selected fecal microbiota refers to a community or mixture of fecal microbes derived from a donor's fecal sample without selection and substantially resembling microbial constituents and population structure found in such fecal sample (pg. 4, para. [0020] [Claim 16- obtaining a sample from the small intestine of said mammal and determining the small intestinal microbiome within said sample] [Claim 17- said sample is a fecal sample or a duodenal aspirate sample]).
	Regarding claim 18, in one aspect, an administered therapeutic composition comprises at least one, at least two, at least three, at least four, at least five, at least six, or at least seven fecal microorganisms selected from a  group which includes Gemella morbillorum, Prevotella oralis, and Prevotella ruminicola (pg. 18, para. [0077] thru pg. 19, cont. para. [0077] [Claim 18- said probiotic is selected from a group which includes Gemella species [species election] and Prevotella species]). 

	Borody further teaches that in an aspect, a therapeutic composition provided or administered as described comprises a fecal microbiota comprising a specific Shannon Diversity Index level. In one aspect, a Shannon Diversity Index is calculated at the genus level. In another aspect, a Shannon Diversity Index is calculated at the species level. In a further aspect, a therapeutic composition comprises a preparation of flora in proportional content that resembles a normal healthy human fecal flora (pg. 21, [para. 0082]). 

	Compare to Applicant’s implementation of the Shannon diversity index to show a duodenal microbiome that is significantly different in patients with GI (gastrointestinal) symptoms (specification filed 15 Sept. 2020, pg. 5, lines 5-13; and Fig. 1E). 

	Borody does not show: 1) identifying said mammal as having a small intestinal microbiome comprising two or more microbes selected from a group which includes Escherichia species [species election], and Bifidobacterium species] [Claim 13]; 2) identifying said mammal as having a small intestinal microbiome comprising a reduced level of two or more microbes selected from a group which includes Prevotella species, and Gemella species [species election] [Claim 13]; and 3) said identifying step [Claim 16].

Westin et al. and Casen et al. provide information that would have motivated one of ordinary skill in the art to have identified a mammal as a subject for treatment of a functional gastrointestinal disorder (FGID), such as irritable bowel syndrome (IBS), said treatment shown by Borody, by determining that said subject has a small intestinal microbiome comprising reduced levels of two or more microbes, as cited in instant claim 13, by way of addressing the limitations of claims 13 and 16.
Westin et al. shows methods for aiding in the diagnosis of irritable bowel syndrome (IBS) in an individual. The described invention provides an accurate diagnostic prediction of IBS and is useful for guiding treatment decisions (Abstract [nexus to Borody] [treating IBS]). In some aspects, the method aids in the diagnosis of IBS and/or a clinical subtype thereof in a subject. The method comprises: (a) detecting in a sample a panel of markers to rule-out a diagnosis of inflammatory bowel disease and celiacs disease (CD); and (b) detecting in the sample a panel of markers to rule-in a diagnosis of IBS (pg. 2, para. [0010] thru [0012]). The sample is selected from a group that includes stool (pg. 2, para. [0023] [nexus to Borody] [sample is a fecal sample]). The term "biomarker" or "marker" includes any diagnostic marker such as a biochemical marker, serological marker, genetic marker, microbial marker or other clinical or echographic characteristic that can be used to classify a sample from an individual as an IBS sample or to rule out one or more diseases or disorders associated with IBS-like symptoms in a sample from an individual. Non-limiting examples of diagnostic markers suitable for use in the described invention include antibodies against bacterial antigens (pg. 5, para. [0064]).
Regarding claims 13 and 16, the terms "microbiota," "microflora" and "microbiome" refer to the community of living microorganisms that typically inhabits a bodily organ or part. Members of the gastrointestinal microbiota include, but are not limited to, Bifidobacteria and Escherichia coli species (pg. 5, para. [0063] [Claim 13- identifying said mammal as having a small intestinal microbiome comprising two or more microbes selected from a group which includes Escherichia species [species election], and Bifidobacterium species]). For example, the term "PrOmpA" refers to a protein of the Prevotella species that is immunoreactive with an anti-OmpA antibody (pg. 17, para. [0147]). If it is determined that the level of an antibody against a bacterial antigen from the bacterial class Bacteroides fragilis or Prevotella sp. is reduced in a sample taken from an individual, compared to the level from a normal control sample, then the individual is diagnosed as having IBS (pg. 19, para. [0160] [Claim 13- identifying said mammal as having a small intestinal microbiome comprising a reduced level of two or more microbes selected from a group which includes Prevotella species] [Claim 16- said identifying step]).

	Regarding claims 13 and 16, Casen et al. shows a novel diagnostic test (GA-map Dysbiosis Test, Genetic Analysis AS, Oslo, Norway) is evaluated that allows mapping of the intestinal microbiota profile for a selected set of bacteria, and used to identify and characterize dysbiosis in a clinical setting. The GA-map Dysbiosis Test (GA-test) is based on advances in DNA profiling using probes targeting variable regions (V3 to V7) of the bacterial 16S rRNA gene to characterize and identify bacteria present (Figure 1). The probes comprise a highly selective and specific bacterial probe set that is used with a unique algorithm to facilitate determination of dysbiosis level (pg. 72, column 2, para. 1; and Fig. 1). The ability to characterize the bacterial profiles both of normobiotic and dysbiotic patients may also help in evaluating the efficacy and further development of therapeutic approaches such as fecal microbiota transplantation (FMT), special diets and use of probiotics (pg. 72, column 2, lines 8-13 [nexus to Borody] [administer a probiotic to said mammal]).
To establish and optimize the most applicable bacterial probe set, data from previous IBD (irritable bowel diseases) and IBS (irritable bowel syndrome) intestinal microbiota research was compiled based on pre-defined search criteria (Data S3) to provide >500 bacterial observations associated with the occurrence of IBD and IBS (pg. 73, column 2, para. 1 [nexus to Westin et al.] [determine levels of gut bacteria]). The Table S3 data show the 54 labelling probes used to identify bacterial genera which include Bifidobacterium, Prevotella, Lactobacillus, Streptococcus, and Escherichia (Supplemental Data, Table S3 [nexus to Borody] [identifying said mammal as having a small intestinal microbiome comprising Escherichia species and Bifidobacterium species]).
	Figure 5 shows that higher levels of Escherichia (Sh/Es) correlated with dysbiosis in IBS and IBD patients, and higher levels of Prevotella (B/Prev) correlated with non-dysbiosis in IBD patients (pg. 78, Fig. 5 [nexus to Westin et al.] [subjects with IBS have gut levels of Escherichia species and reduced levels of Prevotella species] [Claim 13- comprising a reduced level of Prevotella species]). 

	Han et al. provides information that would have motivated one of ordinary skill in the art to have expected that a subject having a(n) FGID such as IBS would have had reduced levels of the microbe belonging to the species Gemella, by way of addressing the limitations of claims 13 and 16.
	Regarding claims 13 and 16, Han et al. shows a method for treating a subject in need thereof, comprising administering to the subject a composition comprising a therapeutically effective amount of live bacteria, wherein the live bacteria is Gemella sanguinis (pg. 2, para. [0006]). In some embodiments, the subject has been diagnosed with a gastrointestinal disorder selected from a group which includes irritable bowel syndrome (IBS) (pg. 3, para. [0016] [nexus to Borody] [treat IBS by administering a probiotic]). "Probiotic" refers to a substantially pure microbe (i.e., a single isolate) or a mixture of desired microbes, and may also include any additional components, that can be administered to a subject (e.g. a human) for restoring or altering microbiota (pg. 6, para. [0038] thru pg. 7, cont. para. [0038]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a mammal having a functional gastrointestinal disorder (FGID), specifically irritable bowel syndrome (IBS), by identifying the mammal as having a small intestinal microbiome comprising a reduced level of two or more microbes selected from a group which includes Prevotella species, and Gemella species [species election] [Claims 13 and 16], with a reasonable expectation of success, because Westin et al. teaches that subjects can be identified as having IBS or not by determining the antibody levels in said subjects to bacterial antigens specific to particular genera of microbes (e.g., to Prevotella ssp). Therefore, it would have been obvious to have identified a mammal having a(n) FGID, such as IBS, by detecting the presence or absence of a particular microbe directly (e.g., by measuring the level of the actual microbe), as shown by Casen et al. and Borody, rather than indirectly by measuring the mammal’s antibody levels to that particular microbe (MPEP 2143 (I)(G) and MPEP 2144 (I)). It is noted that Casen et al. identifies dysbiosis in IBS and IBD (irritable bowel diseases) patients by directly measuring the levels of specific genera of bacteria in the gut microbiome of dysbiotic patients vs non-dysbiotic or healthy patients, noting overgrowth vs reduction of said specific genera of bacteria (MPEP 2143 (I)(G)).
It would have been further obvious to have identified the mammal as having a small intestinal microbiome comprising a reduced level of two or more microbes selected from a group which includes Gemella species [species election] [Claims 13 and 16], with a reasonable expectation of success, because one of ordinary skill in the art could have included a diagnostic marker, into the method shown by Westin et al., to indicate the level of a Gemella species microbe specifically (MPEP 2143 (I)(G)). In addition, Han et al. shows that the probiotic which includes a specific Gemella species is typically administered to a subject (e.g. a human) who has IBS for restoring the microbiota of said subject. Therefore, one of ordinary skill in the art would have understood from this disclosure that a subject afflicted with IBS would likely have reduced levels of a Gemella species microbe (MPEP 2143 (I)(G) and MPEP 2144 (I)).  
One of ordinary skill in the art would have been motivated to have made those modifications, because Westin et al. teaches in current clinical practice, diagnosis of IBS is based on the Rome III criteria and according to the symptoms presented by the patients plus the exclusion of other GI disorders. There are no specific biological, radiographic, endoscopic or physiological biomarkers that can be used to identify this disorder (pg. 1, para. [0003]). Therefore, there is a need in the art for methods for diagnosing IBS in an individual by monitoring the brain-gut-microbiome axis. The described invention satisfies this and other needs (pg. 2, para. [0009]). That is, Westin et al. teaches that current methods for diagnosing IBS are based on non-subjective, non-quantifiable data, and that monitoring the quantifiable levels of specific genera of intestinal/gut microbes would be an improvement in the diagnosis of this FGID disorder.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651        

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631